t c memo united_states tax_court daniel l reeves petitioner v commissioner of internal revenue respondent docket no filed date daniel l reeves pro_se wesley f mcnamara for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the issue for decision is whether petitioner received constructive dividends from a company in which he was the sole shareholder findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioner resided in wilsonville oregon a petitioner’s background in petitioner was the president secretary treasurer and sole shareholder of vitamin village inc vvi and performed all of its managerial duties including managing vvi’s product research_and_development production sales marketing and advertising vvi with a fiscal_year ending fye june was in the business of producing distributing and selling skin care products tanning lotions diet aids sports performance products nutritional supplements health food products and apparel at both the retail and wholesale levels b petitioner’s home and the floating structures on date petitioner purchased acres along the willamette river in newberg oregon which included his family residence and a dilapidated houseboat and a floating dock petitioner incorporated universal marketing inc umi on date to perform vvi’s branding marketing and advertising on the river behind and down a hill from the residence the residence was a two-story house with approximately big_number square feet per floor the first floor was a daylight basement used by the previous owner to store automobiles the houseboat and the dock were connected to petitioner’s property by a rundown gangway the houseboat the dock and the gangway were in a poor and dangerous condition shortly after petitioner purchased the property petitioner and vvi entered into a lease agreement for dollar_figure a month to provide vvi with access from petitioner’s residence to the houseboat and the dock the use of his utilities and the use of his parking lot boat and jet skis for advertising and promotional purposes vvi also rented the first floor of petitioner’s residence for dollar_figure a month to store goods in petitioner and vvi removed the dilapidated houseboat and the dock and hired a contractor to build a new houseboat a 100-foot dock and a floating garage floating structures construction of the floating structures was completed in the spring of and they were placed into the dollar_figure a month also allowed access to petitioner’s tennis court and an enclosed area where corporate guests could place their children so they would be safe from accidently falling into the willamette river service on date the oregon state marine board listed vvi as the owner and petitioner as the coowner the new houseboat was approximately feet long and feet wide it had one floor with three rooms including a living area a photo studio and office space and an open air deck on top which included an outdoor cafe adjacent to the new houseboat was the floating garage where petitioner’s boat and jet skis and vvi’s tables and chairs were stored the garage was covered and securely locked petitioner and vvi shared the costs of the floating structures’ construction petitioner paid dollar_figure in and vvi paid a total of dollar_figure dollar_figure in fye date and dollar_figure in fye date petitioner was not reimbursed vvi capitalized the dollar_figure and planned to depreciate the costs over a 39-year period vvi reported these expenditures on its form sec_4562 depreciation and amortization as leasehold improvements involving nonresidential_real_property vvi and umi used the floating structures for promotional events meetings and advertising photo shoots petitioner used the floating structures for personal purposes approximately vvi’s form_4562 depreciation and amortization reported the property was placed into service on date petitioner claimed that only vvi owned the floating structures and he was listed as a coowner because the state required an individual contact times a year neither petitioner nor vvi kept a log of the use of the floating structures in petitioner sold his residence in newberg oregon as part of a bankruptcy sale as part of the sale vvi sold the floating structures to petitioner’s wife’s company royal sun properties l l c for dollar_figure with dollar_figure paid as a downpayment opinion respondent contends petitioner was the primary beneficiary of the floating structures and vvi received only a slight benefit from its use of the property as a result vvi’s expenditure of dollar_figure to construct the floating structures constituted a constructive_dividend to petitioner when corporate property that serves no legitimate corporate purpose is used by a shareholder for personal purposes the value of that property is includable in the shareholder’s income as a constructive_dividend to the extent of the corporation’s earnings_and_profits 85_tc_332 according to the court_of_appeals for the ninth circuit to which as of the date of trial royal sun properties l l c still owed vvi dollar_figure where substantial business and personal uses of the property exist the expenses may be allocated 55_tc_94 such allocation depends upon a comparison of the personal and business considerations id an appeal of this case would lie for the value of the personal_use of corporate property to be treated as a constructive_dividend the expenses must be nondeductible by the corporation and represent some economic gain or benefit to the shareholder 565_f2d_1388 9th cir the tax_court must find appropriate facts in the record to support a determination that disallowed expenses constitute constructive dividends to the taxpayer affg in part revg in part and remanding tcmemo_1973_223 a corporation’s inability to substantiate a deduction without more is not grounds for treating corporate expenditures as constructive dividends to the individual 598_f2d_525 9th cir affg in part and revg in part tcmemo_1976_147 palo alto town country village inc v commissioner supra pincite 56_tc_1225 50_tc_409 petitioner has the burden of proving respondent’s determinations are incorrect see rule a this court found in vitamin village inc v commissioner tcmemo_2007_272 that vvi was not entitled to claim depreciation_deductions for the costs incurred in constructing the floating structures because it failed to substantiate its business use of the structures in its fye date and this fact alone is not sufficient grounds for treating the costs of building the floating structures as constructive dividends to petitioner see nicholls north buse co v commissioner supra pincite9 in support of his contention respondent argues that the floating structures conferred an economic gain and benefit upon petitioner because they reflected a positive light upon petitioner’s standing in the community and his wealth they provided prestige and a positive youthful image and they provided security and covered moorage for his boat and jet skis and petitioner used the property approximately times a year for personal purposes the record does not indicate petitioner personally received an economic gain or benefit from the floating structures in they were under construction in and were not available for use until date moreover title to the floating structures was in vvi’s name and when petitioner sold his residence as part of his bankruptcy in vvi was compensated for the accompanying sale of the floating structures on brief respondent additionally argued that petitioner economically benefited when he used the floating structures to justify draws from vvi of dollar_figure per month pursuant to the lease agreement between vvi and petitioner however respondent did not assert that the lease agreement between vvi and petitioner lacked corporate purpose that vvi was not entitled to deduct its leasehold payments or that petitioner did not report vvi’s leasehold payments as income although after date petitioner used the floating structures approximately times a year for personal purposes including the storage of his boat and jet skis he paid dollar_figure out of his own pocket to construct the floating structures consequently his interest approximately percent in the structures allowed him a reasonable amount of personal_use without conferring an economic gain or benefit upon him the record does not indicate petitioner used the floating structures in an unreasonable manner therefore this court finds petitioner did not receive an economic gain or benefit from his personal_use of the floating structures accordingly petitioner did not receive a constructive_dividend for the amounts vvi paid to construct the floating structures the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner total cost of constructing the floating structures was dollar_figure of which vvi and petitioner paid approximately percent dollar_figure and percent respectively
